Name: 83/562/EEC: Commission Decision of 3 November 1983 effecting the provisional suspension of the approval of an establishment appearing on the list of establishments of Bulgaria approved for the purpose of importation of fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-11-25

 Avis juridique important|31983D056283/562/EEC: Commission Decision of 3 November 1983 effecting the provisional suspension of the approval of an establishment appearing on the list of establishments of Bulgaria approved for the purpose of importation of fresh meat into the Community Official Journal L 329 , 25/11/1983 P. 0021 - 0021*****COMMISSION DECISION of 3 November 1983 effecting the provisional suspension of the approval of an establishment appearing on the list of establishments of Bulgaria approved for the purpose of importation of fresh meat into the Community (83/562/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Article 5 thereof, Whereas a list of establishments in Bulgaria, approved for the purpose of importation of fresh meat into the Community, was drawn up by Council Decision 82/735/EEC (3), as amended by Commission Decision 83/104/EEC (4); Whereas a routine inspection carried out, under Article 3 of Commission Decision 83/196/EEC (5), in Bulgaria in October 1983 has revealed the level of hygiene in an establishment already approved by the Community does not comply with the provisions of Directive 72/462/EEC and that serious facts within the meaning of Article 5 of Directive 72/462/EEC have been brought to light in this establishment; Whereas the Member States have been informed by the Commission of the serious facts found in this establishment, as required by Article 5 of Directive 72/462/EEC; Whereas it is necessary to suspend, provisionally, the approval of the Community of this establishment until a final decision is taken according to the procedure provided for in Article 30 of Directive 72/462/EEC, HAS ADOPTED THIS DECISION: Article 1 1. The approval of the Bulgarian establishment 'Combinat Rodopa Sliven' (veterinary approval number 26) which appears in the Annex to Decision 83/104/EEC is suspended with reference to bovine and porcine meat. 2. The suspension of the approval of this establishment remains valid until a final decision is taken on it according to the procedure provided for in Article 30 of Directive 72/462/EEC. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 November 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 311, 8. 11. 1982, p. 16. (4) OJ No L 66, 12. 3. 1983, p. 14. (5) OJ No L 108, 26. 4. 1983, p. 18.